Luke, J.
The grounds of the motion for a new trial which have the approval of the trial judge do not show material error in the admission *200of testimony. -The charge of the court is subject to some slight criticism, because of inapt expressions, but upon the whole was full and submitted the issues to the jury, and could not have misled them in such a way as to work injury to the plaintiff. The evidence, though conflicting, authorized the verdict, which has the approval of the trial jud'ge. ■ There is no error or harm shown to the plaintiff by reason of the ruling,s upon the demurrers to the answer of the defendant. Eor none Of the reasons assigned did the court err in overruling the motion for a new trial.
Decided January 14, 1919.
Complaint; from I-Iaralson superior court—Judge Bartlett. April 15, 1918.
Griffith & Matthews, Hutchens & McBride, for plaintiff.
Price Edwards, Lloyd Thomas, for defendant.

Judgment affirmed.

Wade, C. J., and Jenkins, J., concur.